The record discloses that the petitioner in the court below, one William H. Derrick, was confined in the Jefferson county jail on the charge of murder in the first degree. He sued out a writ of habeas corpus before Hon. John P. McCoy, Judge of the Circuit Court, who upon hearing the matter fixed the petitioner's bail at $5,000, from which order an appeal was taken in behalf of the State. *Page 692 
The cause is here submitted upon the record, and this is without error. The order of the judge in fixing bail for petitioner at $5,000 is affirmed.
Affirmed.